Title: To Thomas Jefferson from Samuel A. Otis, 2 May 1801
From: Otis, Samuel A.
To: Jefferson, Thomas


               
                  Sir
                  Washington May 2d 1801
               
               I do myself the honor to enclose you a copy of the invoice of books for the public library. The packages being perfectly dry I shall omit opening them until further orders. Whenever they are opened some person should be made answerable for them or in my opinion the volumes will be immediately dispersed and lost.
               I have the honor to be Sir your most humble Sert
               
                  
                     Sam A. Otis
                  
               
            